Citation Nr: 1744801	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  14-03 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to an initial rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).

2. Entitlement to an initial rating in excess of 10 percent for service-connected residuals of a traumatic brain injury (TBI).

3. Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from July 2004 to December 2010.  

These matters come before the Board of Veterans' Appeals on appeal from a February 2012 Rating Decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

In February 2017, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A copy of that transcript is of record.

A review of the record raises the question as to whether the Veteran is unemployable due to his service-connected disabilities.  Although the Veteran indicated that he did not meet the income requirements for TDIU at the time of the February 2017 Board hearing, the record reflects that since then, he has lost his job.  As such, the Board has expanded the appeal (as reflected on the title page) to include a claim for TDIU due to the Veteran's service-connected disabilities.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board has listed this as a separate issue for administrative purposes. 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action, on his part, is required.


REMAND

At the February 2017 Board hearing, the Veteran testified that he was scheduled to undergo additional testing related to his TBI residuals.  See Board Hearing Transcript, p. 13.  A review of the most recent treatment records available demonstrate that the Veteran's treating physician recommended a new evaluation for his TBI; however, records related to that evaluation, if performed, have not been associated with the record.  See VA Treatment Record dated March 2, 2017.  Upon remand, the AOJ should attempt to obtain all relevant treatment records that have not been associated with the record.

The Board also finds that another examination is necessary to ascertain the nature and etiology of the Veteran's TBI residuals and PTSD symptoms.  The symptomatology of the Veteran's PTSD and TBI residuals was last evaluated in 2013.  Since that time, the Veteran's VA treatment records suggest an increase in severity of his disabilities.  At the Board hearing, the Veteran testified that his symptoms made it difficult for him to work; however, at that time, he did remain employed.  Most recent records, however, demonstrate that the Veteran lost his job for reasons unknown.  The record also demonstrates a decrease in his mood over time.  In order to afford the Veteran every possible consideration, another VA examination is necessary.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

As it pertains to TDIU, the Veteran has reported that his PTSD and TBI symptoms have caused him to miss a significant amount of time of work.  The Board finds that such statements raise the issue of unemployability due to service-connected disabilities.  See Rice, supra.  The Board finds that the Veteran's claim for TDIU is inextricably intertwined with the remanded claims.  Therefore, remand of the TDIU claim is also required.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:


1. Contact the Veteran and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers referable to the treatment of the Veteran's claimed disabilities.  Attempts to obtain this information should be documented in the record.

2. Contact the Veteran and request that he submit information regarding his employment and education history since service.  To this end, furnish him with a VA Form 21-8940, Application for TDIU.

3. Schedule the Veteran for a VA examination with the appropriate examiner to determine the current severity and manifestations of his service-connected TBI residuals.  The claims file should be available to the examiner for review in connection with the examination.  All appropriate testing should be conducted, including the TBI template.  The VA examiner is asked to provide an opinion regarding the functional impact that the Veteran's service-connected TBI residuals have on his occupational performance.  The examiner should also comment on whether the TBI residuals affect the Veteran's ability to obtain and maintain gainful employment.

Any opinion expressed by the VA examiner should be accompanied by complete rationale.

3. Schedule the Veteran for a VA examination with the appropriate examiner to determine the current severity and manifestations of his service-connected PTSD.  The claims file should be available to the examiner for review in connection with the examination.  The examiner should, as warranted, address all symptoms and occupational and social impairment.  The examiner is asked to provide an opinion regarding the impact the Veteran's PTSD has on his ability to obtain and maintain gainful employment.

Any opinion expressed by the VA examination should be accompanied by complete rationale.

4. After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims on appeal must be readjudicated.  If the benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

